[Cite as State v. Carter, 2018-Ohio-4503.]


                        IN THE COURT OF APPEALS OF OHIO
                           FOURTH APPELLATE DISTRICT
                               PICKAWAY COUNTY

 STATE OF OHIO,                  :
                                 :   Case No. 18CA1
      Plaintiff-Appellee,        :
                                 :
      vs.                        :   DECISION AND JUDGMENT
                                 :   ENTRY
 ANTHONY D. CARTER,              :
                                 :
      Defendant-Appellant.       :   Released: 11/02/18
_____________________________________________________________
                           APPEARANCES:

 Jerry L. McHenry, Pickerington, Ohio, for Appellant.

 Judy C. Wolford, Pickaway County Prosecutor, and Jayme Hartley Fountain,
 Assistant Pickaway County Prosecutor, Circleville, Ohio, for Appellee.
 _____________________________________________________________

 McFarland, J.

         {¶1} This is an appeal from a Pickaway County Court of Common

 Pleas judgment entry convicting Appellant, Anthony Carter, of ten felony

 drug offenses, which included one count of engaging in a pattern of corrupt

 activity, seven counts of trafficking in cocaine, two counts of trafficking in

 heroin, and sentencing him to an aggregate prison term of thirty-one years.

 On appeal, Appellant contends that 1) trial counsel rendered ineffective

 assistance by failing to object to the testimony of Anthony Schwalbauch

 when he gave opinion testimony as to weights and measures of drugs and
Pickaway App. No. 18CA1                                                           2

amounts, as well as opinions as to what the wiretap recorded speakers meant

by their conversations, and that he was denied his rights to a fair trial,

confrontation of witnesses, representation of counsel and due process as a

result; and 2) the trial court erred by failing to provide a meaningful

sentencing hearing for Appellant, as required by Ohio's sentencing statutes,

and that trial counsel further rendered ineffective assistance of counsel by

failing to participate in the sentencing hearing.

      {¶2} Because we find the trial court properly admitted the lay witness

testimony of Anthony Schwalbauch under Evid.R. 701, we cannot conclude

Appellant's trial counsel's failure to object constituted deficient performance

or that Appellant was prejudiced by the failure to object. Consequently,

Appellant's first assignment of error is overruled. With respect to

Appellant's second assignment of error, because we conclude the

consecutive sentences imposed by the trial court were not contrary to law,

we reject Appellant's assertion that he was not provided with a meaningful

sentencing hearing, as well as his argument that his trial counsel's failure to

participate in the sentencing hearing constituted ineffective assistance of

counsel. Therefore, Appellant's second assignment of error is also

overruled. Accordingly, having overruled both of Appellant's assignments

of error, the judgment of the trial court is affirmed.
Pickaway App. No. 18CA1                                                            3

                                     FACTS

        {¶3} Appellant, Anthony Carter, was indicted on multiple felony

counts as part of a multi-count indictment naming eleven defendants. While

the indictment included seventy-seven counts, only counts one through six,

eleven through thirteen, twenty, twenty-two, twenty-three, thirty-five, thirty-

six, forty-three, forty-four, forty-eight, forty-nine, sixty-four and sixty-five

pertained to Appellant. Prior to trial, the State moved to dismiss, and the

trial court dismissed counts two through six, thirteen, twenty-two, twenty-

three, forty-three and forty-four. Appellant was subsequently found guilty

by a jury of the remaining counts, identified as counts one, eleven, twelve,

twenty, thirty-five, thirty-six, forty-eight, forty-nine, sixty-four and sixty-

five.

        {¶4} The counts in which Appellant was convicted included one

count of engaging in a pattern of corrupt activity, seven counts of

trafficking in cocaine, and two counts of trafficking in heroin, all of which

ranged from first-degree felonies to third-degree felonies. The trial court

imposed an aggregate prison term of thirty-one years, ordering the prison

terms for counts one, eleven, twelve, twenty, thirty-five, thirty-six, forty-

eight and forty-nine to be served consecutively for a total of thirty years.

The trial court determined that counts sixty-four and sixty-five merged for
Pickaway App. No. 18CA1                                                          4

purposes of sentencing and imposed a three-year prison term to be served

concurrently with the other prison terms. The trial court further imposed an

additional one-year prison term, to be served consecutively to the other

prison terms, due to the fact that Appellant violated his post-release control

in committing the offenses at issue. The trial court also imposed a five-year

mandatory period of post-release control.

      {¶5} Appellant’s indictment was the result of an investigation into

what both parties refer to as either the “Crosby Drug Trafficking Operation”

or the “Leslie Alan Crosby drug trafficking operation” located in Circleville,

Ohio in 2016. Although Appellant was not the original focus of the

investigation, law enforcement became aware of his affiliation and

involvement with the drug trafficking operation through the course of their

investigation, when they recognized Appellant was a supplier to the

operation. The investigation involved law enforcement’s receipt of an

“intercept warrant” which permitted a wiretap of Crosby’s phone, and which

ultimately provided law enforcement with recordings of conversations

between Appellant, Crosby and others as they set up drug transactions. The

investigation further included observation of drug transactions by officers

while conducting covert surveillance. No drugs were recovered as part of

the investigation.
Pickaway App. No. 18CA1                                                           5

      {¶6} At trial, the State’s witnesses included two law enforcement

officers involved in the investigation, Special Agent Shawn Rowley from the

Ohio Bureau of Criminal Identification and Investigation and Detective John

Strawser from the Pickaway County Sheriff’s Office. The State also

introduced the testimony of Anthony Schwalbauch, Crosby’s son-in-law and

Appellant’s co-defendant. Both law enforcement officers provided

testimony regarding what they had heard on the recorded telephone

conversations, as well as what they witnessed while performing surveillance.

Schwalbauch, who had already entered into a plea agreement in exchange

for his cooperation in testifying against Appellant, identified the voices of

the speakers on the telephone recordings and explained for the jury what the

speakers meant when they used certain code words. He also testified

regarding the amount of drugs being referenced during the recorded

conversations and the significance of the prices that were being discussed in

regards to the identification of the drugs. The recordings from the wiretap

were played for the jury at trial. The jury was also shown photographs and

surveillance videos from the investigation.

      {¶7} As set forth above, Appellant was ultimately convicted on all

ten counts that were presented to the jury and was sentenced to an aggregate

prison term of thirty-one years. It is from the trial court’s entry of sentence
Pickaway App. No. 18CA1                                                         6

that Appellant now files his timely appeal, setting forth two assignments of

error for our review.

                        ASSIGNMENTS OF ERROR

"I.   TRIAL COUNSEL RENDERED INEFFECTIVE ASSISTANCE OF
      COUNSEL TO APPELLANT, BY FAILING TO OBJECT TO THE
      TESTIMONY OF ANTHONY SCHWALLBACH [SIC] WHEN HE
      GAVE OPINION TESTIMONY AS TO WEIGHTS AND
      MEASURES OF DRUGS AND AMOUNTS, AS WELL AS
      OPINIONS AS TO WHAT THE WIRETAP RECORDED
      SPEAKERS MEANT BY THEIR CONVERSATIONS. THIS
      CONSTITUTED A DENIAL OF APPELLANT'S RIGHTS TO A
      FAIR TRIAL, CONFRONTATION OF WITNESSES,
      REPRESENTATION OF COUNSEL AND DUE PROCESS OF
      LAW AS GUARANTEED BY THE FIFTH, SIXTH, EIGHTH AND
      FOURTEENTH AMENDMENTS OF THE UNITED STATES
      CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO
      CONSTITUTION.

II.   THE TRIAL COURT ERRED BY FAILING TO PROVIDE A
      MEANINGFUL SENTENCING HEARING FOR APPELLANT, AS
      REQUIRED BY OHIO'S SENTENCING STATUTE. TRIAL
      COUNSEL FURTHER RENDERED INEFFECTIVE ASSISTANCE
      OF COUNSEL BY FAILING TO PARTICIPATE IN THIS
      SENTENCING HEARING."

                        ASSIGNMENT OF ERROR I

      {¶8} In his first assignment of error, Appellant contends he was

denied the effective assistance of counsel, which resulted in a denial of his

right to a fair trial, confrontation of witnesses, and due process of law.

Appellant argues that his counsel's failure to object to his co-defendant's

opinion testimony regarding weights, measures and amounts of drugs as
Pickaway App. No. 18CA1                                                         7

referenced on various wiretap recordings, and interpretation of what the

speakers meant when they used different code, or slang, words on the

recordings, constituted deficient performance. Appellant questions whether

his co-defendant should have been qualified as an expert witness, based

upon his own drug use, before being permitted to testify as to these matters.

      {¶9} The State responds by noting that many courts in Ohio have

allowed lay witnesses to testify, under Evid.R. 701, about the identity of a

drug when a proper foundation has been laid regarding the lay witness's

personal knowledge and experience. The State argues Appellant's co-

defendant, Anthony Schwalbauch, clearly possessed sufficient personal

knowledge and understanding of the drug trade to testify about common

code words and measures as they relate to illicit substances. The State

further argues that these particular matters fall outside the specialized,

technical expertise contemplated under Evid.R. 702 for expert testimony,

that Schwalbauch did not need to be qualified as an expert, and that he did

not testify as an expert, but rather as a lay witness, whose testimony was

properly admitted under the trial court's broad discretion and in full

compliance with Evid.R. 701.

      {¶10} The Sixth Amendment to the United States Constitution and

Article I, Section 10 of the Ohio Constitution provide that defendants in all
Pickaway App. No. 18CA1                                                        8

criminal proceedings shall have the assistance of counsel for their defense.

The United States Supreme Court has generally interpreted this provision to

mean a criminal defendant is entitled to the “reasonably effective assistance”

of counsel. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984); accord Hinton v. Alabama, 571U.S. 263, 134 S.Ct.

1081, 1087–1088 (2014) (explaining that the Sixth Amendment right to

counsel means “that defendants are entitled to be represented by an attorney

who meets at least a minimal standard of competence”).

      {¶11} To establish constitutionally ineffective assistance of counsel, a

defendant must show (1) that his counsel's performance was deficient and

(2) that the deficient performance prejudiced the defense and deprived the

defendant of a fair trial. Strickland at 687; State v. Obermiller, 147 Ohio

St.3d 175, 2016–Ohio–1594, 63 N.E.3d 93, ¶ 83; State v. Powell, 132 Ohio

St.3d 233, 2012–Ohio–2577, 971 N.E.2d 865, ¶ 85. “Failure to establish

either element is fatal to the claim.” State v. Jones, 4th Dist. Scioto No.

06CA3116, 2008–Ohio–968, ¶ 14. Therefore, if one element is dispositive,

a court need not analyze both. State v. Madrigal, 87 Ohio St.3d 378, 389,

721 N.E .2d 52 (2000) (stating that a defendant's failure to satisfy one of the

elements “negates a court's need to consider the other”).
Pickaway App. No. 18CA1                                                       9

      {¶12} The deficient performance part of an ineffectiveness claim “is

necessarily linked to the practice and expectations of the legal community:

‘The proper measure of attorney performance remains simply

reasonableness under prevailing professional norms.’ ” Padilla v. Kentucky,

559 U.S. 356, 366, 130 S.Ct. 1473, 176 L.Ed.2d 284 (2010); quoting

Strickland at 688; accord Hinton at 1088. “Prevailing professional norms

dictate that with regard to decisions pertaining to legal proceedings, ‘a

lawyer must have “full authority to manage the conduct of the trial.” ’ ”

Obermiller at ¶ 85; quoting State v. Pasqualone, 121 Ohio St.3d 186, 2009–

Ohio–315, 903 N.E.2d 270, ¶ 24; quoting Taylor v. Illinois, 484 U.S. 400,

418, 108 S.Ct. 646 (1988). Furthermore, “ ‘[i]n any case presenting an

ineffectiveness claim, “the performance inquiry must be whether counsel's

assistance was reasonable considering all the circumstances.” ’ ” Hinton at

1088; quoting Strickland at 688. Accordingly, “[i]n order to show deficient

performance, the defendant must prove that counsel's performance fell

below an objective level of reasonable representation.” State v. Conway, 109

Ohio St.3d 412, 2006–Ohio–2815, 848 N.E.2d 810, ¶ 95 (citations omitted);

accord Hinton at 1088; citing Padilla at 366; State v. Wesson, 137 Ohio

St.3d 309, 2013–Ohio–4575, 999 N.E.2d 557, ¶ 81.
Pickaway App. No. 18CA1                                                        10

      {¶13} Moreover, when considering whether trial counsel's

representation amounts to deficient performance, “a court must indulge a

strong presumption that counsel's conduct falls within the wide range of

reasonable professional assistance.” Strickland at 689. Thus, “the defendant

must overcome the presumption that, under the circumstances, the

challenged action might be considered sound trial strategy.” Id.

Additionally, “[a] properly licensed attorney is presumed to execute his

duties in an ethical and competent manner.” State v. Taylor, 4th Dist.

Washington No. 07CA11, 2008–Ohio–482, ¶ 10; citing State v. Smith, 17

Ohio St.3d 98, 100, 477 N.E.2d 1128 (1985). Therefore, a defendant bears

the burden to show ineffectiveness by demonstrating that counsel's errors

were “so serious” that counsel failed to function “as the ‘counsel’ guaranteed

* * * by the Sixth Amendment.” Strickland at 687; e.g., Obermiller at ¶ 84;

State v. Gondor, 112 Ohio St.3d 377, 2006–Ohio–6679, 860 N.E.2d 77, ¶

62; State v. Hamblin, 37 Ohio St.3d 153, 156, 524 N.E.2d 476 (1988).

      {¶14} To establish prejudice, a defendant must demonstrate that a

reasonable probability exists that “ ‘but for counsel's errors, the result of the

proceeding would have been different. A reasonable probability is a

probability sufficient to undermine the outcome.’ ” Hinton at 1089; quoting

Strickland at 694; e.g., State v. Short, 129 Ohio St.3d 360, 2011–Ohio–3641,
Pickaway App. No. 18CA1                                                       11

952 N.E.2d 1121, ¶ 113; State v. Bradley, 42 Ohio St.3d 136, 538 N.E.2d

373, paragraph three of the syllabus (1989). “ ‘[T]he question is whether

there is a reasonable probability that, absent the errors, the factfinder would

have had a reasonable doubt respecting guilt.’ ” Hinton at 1089; quoting

Strickland at 695. Furthermore, courts may not simply assume the existence

of prejudice, but must require the defendant to affirmatively establish

prejudice. State v. Clark, 4th Dist. Pike No. 02CA684, 2003–Ohio–1707,

¶ 22; State v. Tucker, 4th Dist. Ross No. 01CA2592, 2002-Ohio-1597. As

we have repeatedly recognized, speculation is insufficient to demonstrate the

prejudice component of an ineffective assistance of counsel claim. E.g.,

State v. Jenkins, 4th Dist. Ross No. 13CA3413, 2014–Ohio–3123, ¶ 22;

State v. Simmons, 4th Dist. Highland No. 13CA4, 2013–Ohio–2890, ¶ 25;

State v. Halley, 4th Dist. Gallia No. 10CA13, 2012–Ohio–1625, ¶ 25; State

v. Leonard, 4th Dist. Athens No. 08CA24, 2009–Ohio–6191, ¶ 68; accord

State v. Powell, 132 Ohio St.3d 233, 2012–Ohio–2577, 971 N.E.2d 865, ¶ 86

(stating that an argument that is purely speculative cannot serve as the basis

for an ineffectiveness claim).

      {¶15} Initially, we observe that “ ‘[t]he failure to object to error,

alone, is not enough to sustain a claim of ineffective assistance of counsel.’ ”

State v. Fears, 86 Ohio St.3d 329, 347, 715 N.E.2d 136 (1999); quoting
Pickaway App. No. 18CA1                                                     12

State v. Holloway, 38 Ohio St.3d 239, 244, 527 N.E.2d 831 (1988). A

defendant must also show that he was materially prejudiced by the failure to

object. Holloway at 244. Accord State v. Hale, 119 Ohio St.3d 118, 2008–

Ohio–3426, 892 N.E.2d 864, ¶ 233. Additionally, tactical decisions, such as

whether and when to object, ordinarily do not give rise to a claim for

ineffective assistance. State v. Johnson, 112 Ohio St.3d 210, 2006–Ohio–

6404, 858 N.E.2d 1144, ¶ 139–140.

      {¶16} As the court explained in Johnson at ¶ 139–140:

      “[F]ailure to object to error, alone, is not enough to sustain a

      claim of ineffective assistance of counsel. To prevail on such a

      claim, a defendant must first show that there was a substantial

      violation of any of defense counsel's essential duties to his

      client and, second, that he was materially prejudiced by

      counsel's ineffectiveness. State v. Holloway (1988), 38 Ohio

      St.3d 239, 244, 527 N.E.2d 831. * * *

      [E]xperienced trial counsel learn that objections to each

      potentially objectionable event could actually act to their party's

      detriment. * * * In light of this, any single failure to object

      usually cannot be said to have been error unless the evidence

      sought is so prejudicial * * * that failure to object essentially
Pickaway App. No. 18CA1                                                     13

      defaults the case to the state. Otherwise, defense counsel must

      so consistently fail to use objections, despite numerous and

      clear reasons for doing so, that counsel's failure cannot

      reasonably have been said to have been part of a trial strategy or

      tactical choice. Lundgren v. Mitchell (C.A.6, 2006), 440 F.3d

      754, 774. Accord State v. Campbell, 69 Ohio St.3d 38, 52–53,

      1994–Ohio–492, 630 N .E.2d 339.”

      {¶17} Here, Appellant contends his counsel was ineffective for

failing to object to the following trial testimony from his co-defendant,

Anthony Schwalbauch:

1. Testimony that "brown girl" meant heroin;

2. Testimony that "...one and a half, maybe two" actually meant two ounces,
   not grams, and was in reference to crack cocaine;

3. Testimony that a "mule" was a female who was used to transport drugs
   "shoved up inside her, and concealed so it would not be detected[;]"

4. Testimony which provided an estimate of how much an ounce and a half
   of crack cocaine would cost Alan Crosby, either $1,800.00 or $1,900.00;

5. Testimony regarding a prior deal for two ounces for $2,400.00 and that it
   took a day and a half to get rid of an ounce of crack;

6. Testimony which interpreted a telephone conversation between Crosby
   and Tommy Barker in which Barker asks if Crosby has any "boy" and
   explained that "boy" really means heroin;

7. Testimony which interpreted a telephone conversation between Crosby
   and another person in which the caller referenced a "...car that was half a
Pickaway App. No. 18CA1                                                      14

   gram" and explained that it denoted heroin; and

8. Testimony on cross-examination and re-cross that "girl" or "hard" meant
   crack cocaine.

      {¶18} Appellant also argues Schwalbauch was improperly permitted

to testify about what other people, such as Crosby's wife Rhonda and

Crosby's family in general, knew. Appellant cites to a call between Crosby

and his wife, noted as number 8619 in the trial transcript, in which Crosby's

wife is complaining about Crosby sitting in a car and waiting for over three

hours to purchase crack cocaine. When asked whether Crosby's wife knew

that Crosby was there to purchase crack cocaine, Schwalbauch testified she

did, and that the whole family knew.

      {¶19} Finally, Appellant argues Schwalbauch should not have been

permitted to testify regarding what the phrase "talking a lot" meant when it

was used during a recorded telephone conversation between Appellant and

Crosby. The trial transcript indicates the following recorded conversation

between Alan Crosby and Appellant was played for the jury:

      "Anthony Carter: Hey, that's cool!

      Leslie Crosby: Cause that's the price you asked, right? A half,
      point six. You know, that's $2,600 for two, $1,300 and $1,325
      is $2,650, I'm giving you $1,950 so that's one and a half, right?

      Anthony Carter: Yeah!

      Leslie Crosby: Is that right?
Pickaway App. No. 18CA1                                                    15

      Anthony Carter: Sounds like I aunt' even doing the math.

      Leslie Crosby: Well, do it Bubba! I'm not cheating you. I'm
      giving you $1,325 an ounce, that's one and a half at $1,950.

      Anthony Carter: Yeah, you're talking a lot. You hear me.

      Leslie Crosby: Okay. Okay. You're right. I'm sorry. I'll see
      you when you get there bro! Bye!"

Anthony Schwalbauch then testified as follows in order to interpret the call:

     "Q: Okay. Then they said something, Carter says you're talking
     a lot, you hear me, and Leslie apologizes. Do you remember
     that?

     A: Yes.

     Q: Why would he have said something like that?

     A: Sometimes because you think you're being recorded, to use
     code words instead.

     Q: Was that a concern that Alan had then?

     A: Always.

     Q: Was that just a general concern in the drug world?

     A: Always.

     Q: Did you do that on your personal phone?

     A: Yeah.

     Q: Did you ever talk in ounces and grams about heroin or crack
     cocaine?

     A: No.
Pickaway App. No. 18CA1                                                      16

     Q: You always use what?

     A: Code words."

      {¶20} Thus, in summary, Appellant argues his trial counsel should

have objected to various statements made by his co-defendant which

interpreted code words or slang words used in the drug trade, and which

explained the significance of references made by Appellant and Crosby to

the price being paid for requested amounts, to the extent the testimony

served to identify the drug at issue and the weight or amount of the drug,

based upon the language used in the recorded telephone conversations.

Appellant also argues Schwalbauch should not have been permitted to testify

regarding what Crosby's wife and family "knew" regarding the activities of

Crosby or the drug operation in general. Appellant contends his co-

defendant should have been qualified as an expert pursuant to Evid.R. 702

before being permitted to testify on these matters and that his counsel's

failure to object to the testimony constituted deficient performance.

Appellant suggests the failure to object to Schwalbauch's testimony was

especially prejudicial, in light of the fact that no drugs were recovered from

any of the transactions.

      {¶21} Evid.R. 701 governs opinion testimony by lay witnesses and

provides as follows:
Pickaway App. No. 18CA1                                                    17

      If the witness is not testifying as an expert, the witness'

      testimony in the form of opinions or inferences is limited to

      those opinions or inferences which are (1) rationally based on

      the perception of the witness and (2) helpful to a clear

      understanding of the witness' testimony or the determination of

      a fact in issue.

Conversely, Evid.R. 702 governs testimony by experts and provides as

follows:

      "A witness may testify as an expert if all of the following apply:

      (A) The witness' testimony either relates to matters beyond the

      knowledge or experience possessed by lay persons or dispels a

      misconception common among lay persons;

      (B) The witness is qualified as an expert by specialized

      knowledge, skill, experience, training, or education regarding

      the subject matter of the testimony;

      (C) The witness' testimony is based on reliable scientific,

      technical, or other specialized information. To the extent that

      the testimony reports the result of a procedure, test, or

      experiment, the testimony is reliable only if all of the following

      apply:
Pickaway App. No. 18CA1                                                     18

      (1) The theory upon which the procedure, test, or experiment is

      based is objectively verifiable or is validly derived from widely

      accepted knowledge, facts, or principles;

      (2) The design of the procedure, test, or experiment reliably

      implements the theory;

      (3) The particular procedure, test, or experiment was conducted

      in a way that will yield an accurate result."

      {¶22} Contrary to Appellant's argument, and as correctly noted by the

State, since the adoption of the Rules of Evidence, both at the state and

federal levels, many courts have used an Evid.R. 701 analysis and have

allowed lay witnesses to testify about the identity of a drug. State v.

Johnson, 4th Dist. Gallia No. 13CA16, 2014-Ohio-4032, ¶ 38; citing State v.

McKee, 91 Ohio St.3d 292, 2001–Ohio–41, 744 N.E.2d 737. As this Court

noted in Johnson:

      “[C]ourts have permitted lay witnesses to express their opinions

      in areas in which it would ordinarily be expected that an expert

      must be qualified under Evid.R. 702.... Although these cases are

      of a technical nature in that they allow lay opinion testimony on

      a subject outside the realm of common knowledge, they will

      fall within the ambit of the rules requirement that a lay witness's
Pickaway App. No. 18CA1                                                      19

      opinion be rationally based on firsthand observations and

      helpful in determining a fact in issue. These cases are not based

      on specialized knowledge within the scope of Evid. R. 702, but

      rather are based upon a layperson's personal knowledge and

      experience.” Johnson at ¶ 38.

The Supreme Court of Ohio held, in McKee, that the “experience and

knowledge of a drug user lay witness can establish his or her competence to

express an opinion on the identity of a controlled substance if a foundation

for this testimony is first established.” McKee at 297; see also State v.

Johnson at ¶ 39 (allowing lay testimony of the defendant as opinion

testimony to identify a hydrocodone pill based upon the fact that the

defendant had had a prior prescription for hydrocodone and recognized the

pill from her previous experience.); State v. Jewett, 4th Dist. Scioto No.

15CA3714, 2017-Ohio-2891, ¶ 34.

      {¶23} Further, although lay witness testimony regarding the identity

of a drug was permitted based upon the witnesses' visual identification of the

drug in Johnson, lay witness testimony has also been permitted in order to

interpret code, or slang, terms used in the drug trade, which serve to provide

identification of drugs by name, amount and price, as heard on recorded

telephone conversations. See State v. Davis, 2017-Ohio-495, 85 N.E.3d 136,
Pickaway App. No. 18CA1                                                        20

¶ 30-31 (12th Dist.) (lay witness testified that slang or jargon was usually

used to set up drug deals and that saying "I need a three or a four" means

$30 or $40 in reference to crack cocaine, and that one would not actually

refer to crack cocaine in case law enforcement had the phone tapped.) In

Davis, a proper foundation was laid through testimony that the lay witness at

issue had been purchasing crack cocaine, directly or indirectly, from Davis

for approximately eight years and was a daily user of crack cocaine. Id.

Additionally, the Davis court permitted the State to present evidence through

a lay witness that the phrase "checking on ole girl" reflected a slang term for

cocaine. Id. at ¶ 39 (also permitting lay witness testimony that recorded

conversations indicating Davis stated "one of 'em" in response to being

quoted a price of "12, 5" referred to the fact that $1,250 was the standard

price for the purchase of one ounce of cocaine, which amounts to 28 grams

of cocaine.). Moreover, much like the case presently before us, the State did

not introduce the drugs into evidence in Davis, but rather proved its case

through circumstantial evidence in the form of voluminous records of calls

between Davis and his associates. Id. at ¶ 35.

      {¶24} Further, and importantly, this Court has previously noted that:

      "* * * in offenses where the state fails to recover and weigh the

      drugs, the offender may be convicted of the offense and the
Pickaway App. No. 18CA1                                                           21

      penalty enhancement associated with the weight of the drug

      involved based on the testimony of lay witnesses, even in the

      absence of expert testimony, as long as a proper foundation is

      made." Jewett, supra, at ¶ 35; citing Garr v. Warden, Madison

      Corr. Inst., 126 Ohio St.3d 334, 2010-Ohio-2449, 933 N.E.2d

      1063, ¶ 28 (conviction for trafficking in cocaine with major-

      drug-offender specification can be supported by lay testimony

      where no drug is recovered and no testing is performed).

Similarly, in State v. Rardon, 2018-Ohio-1935, -- N.E.3d -- (5th Dist.), the

trial court permitted lay witness testimony from the defendant's business

associate, based upon his experience using steroids in the past. Id. at ¶ 5.

The witness provided testimony that the term "gear" was "just a short-term

for steroids where if you're talking in public, you don't want people to, . . .

understand what you're talking about with steroids, so you say gear." Id. at

¶ 58. This testimony was important as the term gear was used in text

messages taken from the defendant's phone. Id. at ¶ 58.

      {¶25} The record indicates that Anthony Schwalbauch was

Appellant's co-defendant and the son-in-law of Leslie Alan Crosby, the

apparent ring-leader of the drug operation. The investigation of Crosby led

authorities to Appellant as a suspected supplier to Crosby. Schwalbauch
Pickaway App. No. 18CA1                                                        22

served as a runner and "drug tester" of the operation. He tested the drugs

supplied to the operation by using the substance being purchased to be sure

it was of good quality, and was what it purported to be. For instance, the

jury heard testimony about a meeting between Appellant, Crosby and

Schwalbauch at the Buffalo Wild Wings restaurant in Circleville, Ohio, and

also saw photographic evidence indicating Schwalbauch purchased crack

cocaine from Appellant and tested it for quality, as part of his role in the

drug operation.

      {¶26} Schwalbauch testified regarding his experience using drugs

and the difference between the high resulting from heroin use versus cocaine

use. Thus, it appears Schwalbauch was intimately involved in the drug

operation and had the experience necessary to establish a foundation for his

testimony. As such, having laid a proper foundation, the State was permitted

to introduce further testimony from Schwalbauch as a lay witness to the

extent that his testimony dealt with issues outside the realm of common

knowledge, was rationally based on firsthand observations and helpful in

determining a fact in issue. His testimony aided the jury in interpreting the

voluminous recordings of telephone conversations involving Appellant,

Crosby and others that all occurred as part of the drug operation.
Pickaway App. No. 18CA1                                                          23

       {¶27} After our review of the record and consideration of the

applicable rules of evidence and above-cited case law, we do not believe that

Appellant has shown that trial counsel's failure to object to the eight

examples of Schwalbauch's testimony listed above substantially violated any

of counsel's essential duties to Appellant or that counsel's failure to object

materially prejudiced Appellant's case. Further, and importantly, a review of

the trial transcript reveals that Special Agent Shawn Rowley provided

testimony on many of the same issues as Schwalbauch. For instance,

Rowley testified regarding code words for quantities of drugs and what

"boy" and "girl" referenced in terms of drugs, and also what the term "mule"

meant. He also identified the voices of Crosby and Appellant on the

recorded calls that were played for the jury. Appellant made no objection

below and raises no argument on appeal regarding Rowley's testimony

admitted at trial.

       {¶28} With regard to Appellant's argument his trial counsel should

have objected to Schwalbauch's testimony regarding what Crosby's wife and

family "knew" about his activities, assuming arguendo it was error for the

trial court to permit Schwalbauch to testify regarding someone else's

knowledge or understanding and that counsel should have lodged an

objection, we find any error to be harmless in light of the Schwalbauch's
Pickaway App. No. 18CA1                                                      24

other testimony we have found permissible. Finally, with regard to

Appellant's argument that there should have been an objection made to

Schwalbauch's testimony regarding what Appellant meant when he told

Crosby he "was talking a lot," this testimony is very similar to testimony

allowed in both State v. Davis and State v. Rardon, supra. Davis at ¶ 30

(permitting lay testimony explaining that slang terms and jargon was

typically used when setting up drug deals and also permitting lay witness

testimony to interpret jargon used in reference to weight and price for crack

cocaine); Rardon at ¶ 58. As such, we find it permissible here, and not in

violation of Evid.R. 701.

      {¶29} As a result, because we cannot conclude that trial counsel's

failure to object constituted deficient performance, we find no merit to

Appellant's first assignment of error. Accordingly, Appellant's first

assignment of error is overruled.

                        ASSIGNMENT OF ERROR II

      {¶30} In his second assignment of error, Appellant contends the trial

court erred by failing to provide a meaningful sentencing hearing for him, as

required by Ohio's sentencing statutes. Appellant contends trial counsel

further rendered ineffective assistance by failing to participate in his

sentencing hearing. The State responds by arguing that Appellant's trial
Pickaway App. No. 18CA1                                                     25

counsel noted, at the sentencing hearing, that he did not respond to the

State's sentencing memorandum because it accurately stated the law with

respect to the merger doctrine and “things of [that] nature.” The State points

out that Appellant's trial counsel asked the trial court “to temper the

Appellants' rejection of a generous plea offer by emphasizing Appellant's

young age and ‘rough upbringing.’ ” The State further argues the trial court

considered all of the appropriate factors and made all the necessary findings

in imposing consecutive sentences.

      {¶31} When reviewing felony sentences, appellate courts must apply

the standard of review set forth in R.C. 2953.08(G)(2). State v. Marcum, 146

Ohio St.3d 516, 2016-Ohio-1002, 59 N.E.3d 1231, ¶ 1, 22-23. Under R.C.

2953.08(G)(2), “[t]he appellate court's standard for review is not whether the

sentencing court abused its discretion.” Instead, R.C. 2953.08(G)(2)

provides that an appellate court may increase, reduce, modify, or vacate and

remand a challenged felony sentence if the court clearly and convincingly

finds either:

      "(a) That the record does not support the sentencing court's

      findings under division (B) or (D) of section 2929.13, division

      (B)(2)(e) or (C)(4) of section 2929.14, or division (I) of section

      2929.20 of the Revised Code, whichever, if any, is relevant;
Pickaway App. No. 18CA1                                                        26

      (b) That the sentence is otherwise contrary to law."

      {¶32} Here, Appellant does not expressly contend his sentences were

contrary to law, or that the record does not support his sentences. The only

sentencing arguments he seems to make is that his sentence was not

proportionate to the sentence imposed on Leslie Alan Crosby, and that the

trial court did not "meaningfully explain why a series of consecutive

sentences were appropriate or how they were necessary to protect the public

from future crimes or to punish the Appellant by imposing a minimum

sanction." In making this argument, however, Appellant concedes the trial

court noted several factors in imposing sentence, including that Appellant

had a number of juvenile adjudications and commitments to the Department

of Youth Services (DYS), had been convicted of attempted felonious assault

and carrying a concealed weapon as an adult, and was on community control

at the time of the present offenses. Appellant concedes the trial court also

considered the pre-sentence investigation report that was provided, which

indicated he had thirty-three rule violations while in prison and was a

member of a gang.

      {¶33} We first address Appellant's argument that his sentence was

disproportionate to the sentence or sentences imposed upon Leslie Alan
Pickaway App. No. 18CA1                                                    27

Crosby. The Third District Court of Appeals has reasoned as follows with

respect to disproportionality in sentencing arguments:

      “ ‘ “A defendant alleging disproportionality in felony

      sentencing has the burden of producing evidence to 'indicate

      that his sentence is directly disproportionate to sentences given

      to other offenders with similar records who have committed

      these offenses * * *.” ’ ” State v. Norman, 3rd Dist. Seneca No.

      13-13-50, 2014-Ohio-3010, ¶ 17, quoting State v. Ewert, 5th

      Dist. Muskingum No. CT2012-0002, 2012-Ohio-2671, ¶ 31,

      quoting State v. Breeden, 8th Dist. Cuyahoga No. 84663, 2005-

      Ohio-510, ¶ 81. 'If a defendant fails to argue to the trial court

      that his sentence is not consistent with or proportionate to

      sentences imposed for similar crimes committed by similar

      offenders, then the defendant waives that issue for appeal.' Id.,

      citing Ewert at ¶ 31, citing State v. Santiago, 8th Dist.

      Cuyahoga No. 95516, 2011-Ohio-3058, ¶ 42 and State v.

      Lycans, 8th Dist. Cuyahoga No. 93480, 2010-Ohio-2780, ¶ 5."

      State v. VanMeter, 3d Dist. Allen No. 1-18-18, 2018-Ohio-

      3528, ¶ 16.
Pickaway App. No. 18CA1                                                                              28

Here, we note that Appellant has provided this Court with no information

related to the disposition or sentencing of Crosby, other than a representation

that Crosby was sentenced to twelve years in prison.1 Appellant makes no

argument regarding whether Crosby entered into a plea agreement or what

offenses he was ultimately convicted of. Thus, we cannot determine that

Appellant's sentence was disproportionate or that his trial counsel was

deficient in failing to argue for a lesser sentence based upon this theory.

        {¶34} Further, the information in the record before supports the trial

court's imposition of consecutive sentences. Under R.C. 2929.14(C)(4), a

trial court must engage in a three-step analysis and make certain findings

before imposing consecutive sentences. State v. Bever, 4th Dist. Washington

No. 13CA21, 2014–Ohio–600, ¶ 16; State v. Clay, 4th Dist. Lawrence No.

11CA23, 2013–Ohio–4649, ¶ 64; State v. Howze, 10th Dist. Franklin Nos.

13AP–386, 13AP–387, 2013–Ohio–4800, ¶ 18. Specifically, the trial court

must find that (1) “the consecutive service is necessary to protect the public

from future crime or to punish the offender”; (2) “consecutive sentences are

not disproportionate to the seriousness of the offender's conduct and to the

danger the offender poses to the public” and one of the following:




1
 The State mentioned Crosby's sentence at the sentencing hearing, noting that Alan Crosby had received
twelve years, mandatory, "with additional time over his head."
Pickaway App. No. 18CA1                                                       29

      "(a) The offender committed one or more of the multiple

      offenses while the offender was awaiting trial or sentencing,

      was under a sanction imposed pursuant to section 2929.16,

      2929.17, or 2929.18 of the Revised Code, or was under post-

      release control for a prior offense.

      (b) At least two of the multiple offenses were committed as part

      of one or more courses of conduct, and the harm caused by two

      or more of the multiple offenses so committed was so great or

      unusual that no single prison term for any of the offenses

      committed as part of any of the courses of conduct adequately

      reflects the seriousness of the offender's conduct.

      (c) The offender's history of criminal conduct demonstrates that

      consecutive sentences are necessary to protect the public from

      future crime by the offender."

      {¶35} The trial court “is required to make the findings mandated by

R.C. 2929.14(C)(4) at the sentencing hearing and [to] incorporate its

findings into the sentencing entry, but it has no obligation to state reasons to

support its findings.” State v. Bonnell, 140 Ohio St.3d 209, 2014–Ohio–

3177, 16 N.E.3d 659, syllabus. Furthermore, the trial court is not required to

recite “a word-for-word recitation of the language of the statute * * *.” Id. at
Pickaway App. No. 18CA1                                                      30

¶ 29. “[A]s long as the reviewing court can discern that the trial court

engaged in the correct analysis and can determine that the record contains

evidence to support the findings, consecutive sentences should be upheld.”

Id. A failure to make the findings required by R.C. 2929.14(C)(4) renders a

consecutive sentence contrary to law. Id. at ¶ 37; Bever at ¶ 17; State v. Nia,

8th Dist. Cuyahoga No. 99387, 2013–Ohio–5424, ¶ 22. The findings

required by the statute must be separate and distinct findings; in addition to

any findings relating to the purposes and goals of criminal sentencing. Bever

at ¶ 17; Nia at ¶ 22.

      {¶36} Here, the trial court made all of the necessary findings before

imposing consecutive sentences. Further, and importantly, the trial court

stated during the sentencing hearing that the pre-sentence investigation

report was very damaging and revealed extensive criminal conduct,

including juvenile felony offenses, commitments to DYS and adult

convictions for attempted felonious assault and carrying a concealed

weapon. The trial court further noted that Appellant was on post-release

control at the time the current offenses were committed and that Appellant

was in a gang.

      {¶37} In light of the foregoing, we cannot conclude that Appellant

failed to receive a meaningful sentencing hearing. Further, with regard to
Pickaway App. No. 18CA1                                                        31

Appellant's argument that his trial counsel provided ineffective assistance by

failing to participate in his sentencing hearing, we note his counsel did

participate in the hearing. He explained that he did not file a sentencing

memorandum as the State's memorandum contained accurate information as

to the contents of the pre-sentence investigation that was performed and as

to the merger doctrine. He further asked the court for leniency in light of

Appellant's young age and "rough upbringing." However, accepting

Appellant's argument that counsel did not participate in the sentencing

hearing to the degree expected by Appellant, we still find no prejudice

resulted in light of the fact that the trial court made all of the necessary

findings before imposing consecutive sentences, and those findings were

supported by the record. As such, even if counsel's performance could be

considered deficient, Appellant was not prejudiced by the deficiency.

      {¶38} Thus, having found no merit in Appellant's second assignment

of error, it is overruled. Accordingly, the judgment of the trial court is

affirmed.

                                                JUDGMENT AFFIRMED.
Pickaway App. No. 18CA1                                                         32

                           JUDGMENT ENTRY

      It is ordered that the JUDGMENT BE AFFIRMED and costs be
assessed to Appellant.

      The Court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this Court directing
the Pickaway County Common Pleas Court to carry this judgment into
execution.

       IF A STAY OF EXECUTION OF SENTENCE AND RELEASE
UPON BAIL HAS BEEN PREVIOUSLY GRANTED BY THE TRIAL
COURT OR THIS COURT, it is temporarily continued for a period not to
exceed sixty days upon the bail previously posted. The purpose of a
continued stay is to allow Appellant to file with the Supreme Court of Ohio
an application for a stay during the pendency of proceedings in that court. If
a stay is continued by this entry, it will terminate at the earlier of the
expiration of the sixty day period, or the failure of the Appellant to file a
notice of appeal with the Supreme Court of Ohio in the forty-five day appeal
period pursuant to Rule II, Sec. 2 of the Rules of Practice of the Supreme
Court of Ohio. Additionally, if the Supreme Court of Ohio dismisses the
appeal prior to expiration of sixty days, the stay will terminate as of the date
of such dismissal.

      A certified copy of this entry shall constitute the mandate pursuant to
Rule 27 of the Rules of Appellate Procedure.

Hoover, P.J. & Abele, J.: Concur in Judgment and Opinion.

                                        For the Court,


                                 BY: ______________________________
                                     Matthew W. McFarland, Judge

                          NOTICE TO COUNSEL
      Pursuant to Local Rule No. 14, this document constitutes a final
judgment entry and the time period for further appeal commences from
the date of filing with the clerk.